internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - 1d number contact telephone number legend uil dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates that you will operate a scholarship program called x your purpose is to engage in charitable activities by enhancing access to higher education specifically you provide scholarships each year to graduates of the y who meet the terms and conditions of x the number of scholarships that you award each year and the amount of each scholarship will vary depending on the amount of funds available to be distributed catalog number 58263t letter through the y counselor's office the senior students may complete a senior survey based on the senior survey the y counseling department puts together a spreadsheet listing the prospective candidates that meet the trust criteria ranking them according to gpa sat act scores to come up with a composite rank you will maintain case histories showing recipients of your scholarships including names addresses purposes of awards amount of each grant manner of selection and relationship if any to officers trustees or donors of funds you will maintain such information and documentation until the applicable statute_of_limitations period expires you provide scholarships to students who have attended y major in science engineering or teaching are honor students with a minimum average demonstrate good citizenship submit sat and or act final gpa and class rank is also part of the determination you will collect data through senior surveys application where student fills out what college they will attend major and financial assistance being received all scholarships are awarded on an objective and non-discriminatory basis no scholarship may be awarded to any disqualified_person as defined in code sec_4946 you pay the scholarship proceeds directly to the university college the recipient attends for the benefit of the recipient you provide a letter to each university college specifying that the university college’s acceptance of the funds constitutes the university college’s agreement to i refund any unused portion of the scholarship if a scholarship recipient fails to meet any term or condition of the scholarship and ii notify the trustee if the scholarship recipient fails to meet any term or condition of the scholarship if the university school will not agree to such terms the trustee will obtain the needed reports and grade transcripts from the scholarship recipient y counseling department compiles the candidate list based upon the scholarship criteria official list of candidates is then presented to the school principal and superintendent of schools_for review you will maintain all records relating to individual grants including information obtained to evaluate grantee identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigations of grants you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded letter catalog number 58263t investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary letter catalog number 58263t please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
